Order, Supreme Court, New York County (Marilyn Shafer, J.), entered June 24, 2003, which, to the extent appealed from, denied defendant HG 79th Street’s motion seeking summary judgment dismissing plaintiffs first cause of action, unanimously affirmed, without costs.
The cause of action for fraud sufficiently apprised HG 79th Street of the substance of the allegations (CPLR 3016 [b]; Bernstein v Kelso & Co., 231 AD2d 314, 320 [1997]). HG 79th Street’s argument that as a “shareholder” of 157 West 79th Street Corporation, it cannot be held liable for the independent acts of the board or individual directors, is belied by the record wherein it does not deny the allegation that it was an officer of the corporation, which status may well incur liability (Polonetsky v Better Homes Depot, 97 NY2d 46 [2001]). Concur — Buckley, EJ., Saxe, Williams and Sweeny, JJ.